

                                                                    EXHIBIT 10.1

EMPLOYMENT AGREEMENT

Made and entered into this 13th day of April, 2008 (the "Effective Date").

Between: INKSURE TECHNOLOGIES INC. a Delaware corporation (the "Company"), with
offices at 1770 N.W. 64th St., Suite 350, Fort Lauderdale, FL 33309, USA

(HEREINAFTER THE "COMPANY");

ON THE FIRST PART

And: Mr., Tzlil Peker, a citizen of Israel, ID Number ___________, with an
address at _____________________________________, Israel

                                                    (HEREINAFTER THE "EMPLOYEE")

ON THE SECOND PART

Whereas             The Company is engaged in the development, production and
                    marketing of systems for Brand and Document protection,
                    track and trace and RFID technologies; and

Whereas             The Employee has the experience, know-how and qualifications
                    to serve as Vice President and Chief Financial Officer
                    ("CFO") of the Company and its subsidiaries, InkSure Inc.,
                    InkSure RF Inc. and InkSure Ltd. (the "Subsidiaries"); and

Whereas             The Company has offered that the Employee undertakes
                    employment with the Company as its Vice President and CFO,
                    on a half-time engagement basis, and the Employee agrees to
                    be employed as such, all in accordance with the terms and
                    conditions of this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, it is agreed by the parties as follows:

1.   PREAMBLE

The Preamble to this Agreement forms an integral part thereof.

2.   POSITION.

2.1  The Company hereby employs the Employee, and the Employee hereby agrees to
     serve as Vice President and CFO of the Company and the Subsidiaries, on a
     half-time engagement basis, effective not later than 4/13/2008.







3.   As CFO of the Company and subject to section 2.1, the Employee shall devote
     his full business time and efforts to the affairs of the Company, and shall
     have all the responsibilities and powers that usually apply to this job.
     The company acknowledges and agrees that the employee is employed by others
     and/or provides financial services to others. The company agrees that the
     employee can perform certain part of his duties remotely outside the
     company premises. The Employee undertakes to attend at least 2 working days
     per full working week at the company premises.

3.1  The Employee shall report to the CEO of the Company.

3.2  The Employee shall serve as the Secretary of the Company and the
     Subsidiaries.

4.   SALARY.

4.1  The Company shall pay the Employee a monthly salary of 20,000 NIS gross for
     the first two months of his employment and 17,500 NIS gross after the first
     two months. (hereinafter the "Base Salary"), payable each month not later
     than the fifth day of each month

4.2  The Employee and the Company both acknowledge and agree, that upon the
     mutual agreement of the Company and the Employee, the Employee's salary
     from time-to-time may be paid by either of the Subsidiaries on behalf of
     the Company. The Company further acknowledges that this Section 3.3 does
     not affect the Company's obligation to pay the Employee's Base Salary or
     benefits pursuant to this Agreement.

4.3  The Employee shall be entitled to a refund for all expenses incurred by him
     in the performance of his duties hereunder (in accordance with the
     prevailing laws and regulations).

5.   BENEFITS.

5.1  The Company shall pay every month, an amount up to 15.83%(5% "tagmulim",
     8.33% "pitzuim" and up to 2.5% for disability insurance) of the Base Salary
     to an insurance policy, pension fund or combination between them, according
     to the request of the Employee, (hereinafter "Bituach Menahalim") in the
     name of the Employee. The Employee shall pay to such insurance policy,
     every month, an amount equal to 5% of the Base Salary.

5.2  The Company shall pay every month, an amount equal to 7.5% of the Base
     Salary to an educational fund (hereinafter "Keren Hishtalmut") in the name
     of the Employee. The Employee shall pay to such fund, every month, an
     amount equal to 2.5% of the Base Salary.

5.3  The Employee's payments pursuant to Sections 4.1 and 4.2 above shall be
     deducted at source from the Base Salary.


                                       2





5.4  The parties here adopt the Israeli Labor Ministry warrant from 30.6.98 and
     declare that the Company's payment to the Bituach Menahalim/ pension fund
     (8.33% for the severance payment) shall constitute the Company's whole
     obligation for Severance payments according to Section 14 of the Severance
     Payment Law - 1963(Israel).

5.5  The Employee shall be entitled to a vacation leave of eleven (11) days per
     year, (equivalent to full time position, or 22 vacation days for 50%
     position) which may be carried forward, from year to year.

5.6  The Company shall pay the employee an amount of 2,000 NIS to cover his
     monthly travelling expenses. In addition, the Company shall pay the
     employee an monthly amount of 400 NIS to cover his monthly mobile phone
     expenses. The Company shall also arrange a dedicated parking space for the
     employee (at the company' premises) and cover the parking costs, if any.

5.7  The Company will maintain a directors' and officers' liability insurance in
     the name of the Employee, covering all the Employee's duties under this
     Agreement.

5.8  The Employee shall be entitled to Dmey Havra'a as provided in a Collective
     Bargaining Agreement to which the General Labor Union of the Workers in
     Israel is a party regarding the payment of Dmey Havra'a that is force and
     effect.

5.9  Not later than fourteen (14) days after the termination of this Agreement,
     for any cause, the Company shall assign its rights to the Bituach Menahalim
     and/or pension fund and the Keren Hishtalmut to the Employee.

5.10 The Company will grant the employee 25,000 stock options no later than 90
     days after the effective date. Such stock options shall be exercisable at
     market price known at the grant date, vested equally over 3 years starting
     the effective date. The vesting will be fully accelerated in case of an
     M&A transaction. Such grant will be subject to Board and/or
     Compensation Committee' approval, if and when applicable. If the capacity
     of the CFO position will be extended beyond 50%, the Company will grant
     further stock options under the same terms to proportionally reflect the
     extended CFO capacity. Furthermore, no later than 12 months after the
     effective date, the Company will consider further grant of stock options to
     the employee, subject to the performance of the Employee.

5.11 In addition, the Company shall pay the employee a one-time retention bonus
     in amount of US$4,000 payable in 3 equal installments on Dec-2008, Feb-2009
     and Apr-2009.


                                       3





6.   PROPRIETARY INFORMATION.

6.1  Employee recognizes and understands that his employment creates a
     relationship of confidence and trust between him and the Company, and that
     proprietary information obtained by the Employee as a result of this
     Agreement is the sole property of the Company. At all times, both during
     his employment with the Company and after its termination, the Employee
     will keep in confidence and in trust all such proprietary information and
     will not use or disclose any such information or anything relating to it
     without the written consent of the Company, except as may be necessary in
     the ordinary course of performing his duties as the CFO of the Company.
     This Section 5 shall survive the termination of this Agreement.

6.2  In the event of termination of the Employee's employment with the Company
     for any reason, the Employee will deliver to the Company all documents and
     data of any nature pertaining to his work with the Company or the
     Subsidiaries.

7.   COMPETITION.

The Employee shall not, during the term of his employment with the Company, and
for a period of one (1) year after termination of this Agreement, render
services similar to his duties as Vice President and CFO of the Company, to any
entity or business which competes with the Company or the Subsidiaries directly
or indirectly.

8.   CONFIDENTIALITY.

The Employee undertakes that during the term of this Agreement and after its
termination, he shall not disclose to others confidential information of the
Company or the Subsidiaries, including but not limited to, information relating
to the business concerns of the Company or the Subsidiaries, their customers,
their financial position, their plans for the future and their proprietary
information, including confidential intellectual property. This Section 7 shall
survive the termination of this Agreement.

9.   TERM AND TERMINATION.

9.1  The Employee may terminate this Agreement for any reason upon sixty (60)
     days' prior written notice, and the Company may terminate this Agreement
     for any reason upon sixty (60) days' prior written notice (each such period
     being a "Prior Notice Period"), provided, however, that the Company may
     terminate this Agreement for a "Justifiable Cause" (as hereinafter defined)
     without prior notice. During the Prior Notice Period the Employee shall be
     entitled to payment of the Base Salary and all benefits pursuant to this
     Agreement. In addition, any unvested stock options held by the Employee
     shall continue to vest during the Prior Notice Period.


                                       4





9.1.1 "Justifiable Cause" shall mean: (a) conviction of the Employee of a felony
     which in the Company's view is injurious to the Company; (b) any willful
     breach by the Employee of his fiduciary duties as an officer of the Company
     pursuant to court decision; provided, however, that the Company may not
     terminate the Employee's employment for Justifiable Cause unless it has
     given the Employee (i) written notice of the basis for the proposed
     termination and (ii) if possible, at least fifteen (15) days during which
     the Employee shall be entitled to cure such basis.

10.  MISCELLANEOUS.

10.1 The Employee shall not disclose the terms of this Agreement to any person
     or entity within or outside the Company, except as may be required by law.

10.2 This Agreement constitutes the entire understanding between the parties
     with respect to the subject matter hereof. Any prior understandings,
     undertakings or representations, written or oral, shall be of no force or
     effect.

10.3 This Agreement may be amended only through a document signed by both
     parties.

10.4 No rights of any party shall be prejudiced or restricted by an indulgence
     or forbearance to any party, and no waiver by any party in respect of any
     breach shall operate as a waiver in respect to a subsequent breach.

10.5 Any notice, demand, call or request under this Agreement (hereinafter a
     "Communication") which a party may desire to serve, or be required to serve
     upon the other party, shall be in writing and shall be deemed sufficiently
     served if: (a) delivered by hand; or (b) if sent by courier that guarantees
     delivery of such Communication within twenty four (24) hours, addressed to
     the other party's address as set forth in the preamble to this Agreement;
     or (c) sent by facsimile with a confirmation of receipt.

10.6 The addresses of the parties for the purpose of this Agreement are as forth
     in the preamble to this Agreement.


                                       5





IN WITNESS WHEREOF, The parties hereunto cause this Agreement to be duly
executed.


                                                     INKSURE TECHNOLOGIES INC.

                                                     _________________________
                                               By:
                                               Title:

                                                     TZLIL PEKER

                                                     _________________________

Agreed and Accepted:

INKSURE LTD.

______________________________
By:
Title:


INKSURE INC.

______________________________
By:
Title:


                                       6


